Citation Nr: 1112667	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  02-01 297	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a November 1960 Board of Veterans' Appeals (Board) decision which determined that severance of service connection for psychoneurosis was proper.

2.  The propriety of severance of service connection for psychoneurosis.  

3.  Entitlement to service connection for a psychiatric disorder, variously diagnosed as psychoneurosis, anxiety hysteria, conversion reaction and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant & Interpreter

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty with the United States Army from February 1943 to July 1943.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

These matters are before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  A Memorandum Decision by the Court dated in January 2010 vacated the Board's November 2007 denial ruling on the appellant's motion that there was CUE in a November 1960 Board decision that had upheld the propriety of a severance of service connection for psychoneurosis, and remanded the matter for further proceedings consistent with the instructions in the Court's Memorandum Decision.  

The Veteran testified at a November 2010 personal hearing held before the undersigned via teleconference from the RO; a videoconference hearing was intended, but unfortunately the video portion of the transmission was inoperable.  The Veteran waived any objection to the form of the hearing.  A transcript of the hearing is associated with the Veteran's claims file.  

For the reasons addressed below, the Board finds CUE in the November 1960 Board decision.  Consequently, the issue of the propriety of severance of service connection for psychoneurosis must again be considered, and the issues have been characterized accordingly.  



FINDINGS OF FACT

1.  A November 1943 rating decision awarded service connection for psychoneurosis, effective July 15, 1943.  

2.  A June 1960 rating decision severed service connection for psychoneurosis, effective from July 1, 1960, based on a finding that the psychiatric disability had preexisted service and was not aggravated thereby; CUE was found in the November 1943 rating decision.  

3.  A November 1960 Board decision affirmed the severance, finding that the psychiatric disability had preexisted service and was not aggravated thereby.

5.  The evidence of record in November 1943 included no evidence clearly and unmistakably showing the Veteran had a psychiatric disability manifested by back and abdomen pain prior to service.  

6.  There is no evidence clearly and unmistakably relating pre-service complaints of back and abdomen pain to a psychiatric disability; psychoneurosis was not diagnosed until the Veteran entered service.

7.  This decision grants the Veteran's motion of CUE and restores service connection for psychoneurosis; there is no unresolved question of fact or law in the matter of service connection for a psychiatric disorder before the Board.  


CONCLUSIONS OF LAW

1.  The November 1960 Board decision contained CUE pertaining to the severance of service connection for psychoneurosis.  38 U.S.C.A. §§ 7104, 7111 (West 2002); 38 C.F.R. § 3.9 (1956); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2010).  

2.  Severance of service connection for psychoneurosis was not proper, and restoration of service connection for psychoneurosis is warranted.  38 U.S.C.A. §§ 1110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.9 (1956).  

3.  The claim of service connection for a psychiatric disorder is moot, as the benefit requested has been granted; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2) (West 2002); 38 C.F.R. §§ 19.4, 20.101, 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Veterans Claims Assistance Act of 2000 (VCAA) notice is not required because the issue on appeal involves a motion for review of a prior final Board decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Moreover, as a CUE analysis depends upon the evidence and information of record at the time of the original decision, there is no assistance which can be provided at this time.  No additions to the record may be considered.  

In regards to the Veteran's claim seeking service connection for a psychiatric disorder, the claim is being dismissed for reasons that are explained in greater detail below, and further discussion of the impact of the VCAA is not necessary.  

II.  CUE

A prior Board decision is final and binding, but is reversible, if there is CUE.  38 U.S.C.A. § 7111.  "CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A decision of the Board that revises a prior Board decision on the grounds of clear and unmistakable error has the same effect as if the decision has been made on the date of the prior decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406.  

A disagreement with how the Board evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  For clear and unmistakable error to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  

The movant alleges that the Board committed CUE in November 1960 by not properly applying the existing regulatory provisions governing severance of service connection.  Specifically, he alleges that the Board incorrectly applied the provisions of 38 C.F.R. § 3.9 (1956) in severing service connection for psychoneurosis.  

At the time of the November 1943 rating decision, service treatment records showed that on entry into service, no physical or mental defects were noted.  Records show that the Veteran repeatedly complained of pain in his back and right upper quadrant (abdomen).  He reported that he had fallen from a horse several years prior and sustained an injury.  His mother submitted a statement verifying the accident; he had been hospitalized for two days.  Service doctors could find no physiological reason for the ongoing reports of pain, and eventually diagnosed psychoneurosis.  Hypochondriasis was additionally diagnosed.  Discharge was recommended, and the Veteran was separated from service.

At an October 1943 VA examination, the examiner noted, based on review of service records, that the psychoneurosis had developed in April 1943.  The Veteran continued to complain of back and right upper quadrant pain, as well as headaches and dizziness, but physical examination was normal.  Psychoneurosis with anxiety hysteria was diagnosed.

Based on this evidence, a rating decision granting service connection for psychoneurosis was issued in November 1943.  A 10 percent evaluation was assigned from July 15, 1943.

In July 1959, the RO proposed severance of service connection under VA regulation (VAR) 1009.  For clarity, this regulation will be referred to under the assigned part and paragraph numbers of the Code of Federal Regulations, 38 C.F.R. § 3.9 (1959); this section is now codified as 38 C.F.R. § 3.105 (2010).  The RO found that there had been continuity of physical complaints related to the back and abdomen since prior to service, and as these complaints had been found to be psychosomatic in service, the psychiatric disorder must have also been extant prior to service, despite the noted evidence of two physical injuries before service.  This severance was implemented in a June 1960 rating decision.

The Veteran appealed the severance.  In the November 1960 Board decision which is the subject of the CUE motion under consideration here, the Board noted the evidence discussed above, but also referred to medical reports, hearing testimony, and lay statements post-dating the November 1943 rating decision.  Dr. BLB reported that she had treated the Veteran for gastrointestinal problems and nervousness since July 1943.  Dr.  RNG stated in 1952 that he had been treating the Veteran's gastrointestinal problems for 18 months.  Friends of the Veteran reported that he had no known problems prior to service, but had been sick since his separation.  The Board found that the in-service complaints were "continued manifestations of the preservice neuropsychiatric disability" and that such had not been aggravated by service.  As the grant of service connection was therefore clearly and unmistakably erroneous, severance was proper.

The laws and regulations regarding severance of service connection at the time of the November 1960 Board decision provided that a rating board or other adjudicative agency may reverse or amend a decision by the same or any other rating board or adjudicative agency where such reversal or amendment is obviously warranted by a clear and unmistakable error at the time the prior decision was rendered.  38 C.F.R. § 3.9(a) (1956).  Furthermore, where the severance of service-connection is considered warranted on the facts of record, subsection (d) was to be considered.  

Under 38 C.F.R. § 3.9(d) (1956), the authority to sever service-connection upon the basis of clear and unmistakable error (the burden of proof being upon the Government), is vested in regional offices.  Service connection will not be severed in any case on a change of diagnosis in the absence of the certification provided therein.  The applicable regulation is written in the present tense.  See 38 C.F.R. §§ 3.9(d) (1956), 3.105(d) (2010).  "Consequently, the severance decision focuses not on whether the original decision was clearly and unmistakably erroneous but on whether the current 'evidence establishes that [service connection] is clearly erroneous.' " Stallworth v. Nicholson, 20 Vet.App. 482, 488 (2006) (quoting 38 C.F.R. § 3.105(d) (emphasis added)).  Accordingly, unlike an appeal involving a collateral attack on a prior VA adjudication on the basis of CUE, in a severance proceeding, VA is not limited to the law and the record that existed at the time of the decision to award service connection.  See id.

The evidence of record at the time of the November 1960 Board decision very clearly established that the Veteran's in-service complaints, particularly of his gastrointestinal problems, had continued.  The evidence following service also very clearly establishes that these complaints were related to his anxiety and psychoneurosis; he was not shown to have any actual physiological ailments.

VA examiners in September 1947 and September 1949 describe, based on the Veteran's reports, a continuity of symptoms from approximately 1941 to present.  They associated these symptoms with the psychiatric illness, indicating that the psychoneurosis predated military service.  However, the examiners did not mention, and were apparently unaware, that the Veteran had actually been in an accident at his ranch, when he fell off his horse, and required treatment for injuries sustained at that time.

At the time of the November 1943 rating decision, VA was aware of the existence of pre-service physical complaints.  However, based upon a medical opinion which considered the Veteran's service records, service connection was granted for a psychiatric illness which was found to have first manifested in service.

Given that grant, VA bears the burden of demonstrating, by clear and unmistakable evidence, that service connection is not warranted.  38 C.F.R. § 3.9 (1956); Stallworth v. Nicholson, 20 Vet.App. 482, 488 (2006).  The Board finds that the government failed to meet its burden of proof in November 1960, and the affirmance of severance was therefore clearly and unmistakably erroneous.  At best, the evidence of record indicated the possibility that pre- and post-service physical complaints were both attributable to psychoneurosis.  The Board finding that there was clear and unmistakable evidence of such is itself erroneous.  None of the evidence cited discusses the very real, and previously uncontested, contention that the Veteran sustained actual physical injuries prior to service which may have caused his pre-service complaints.  That the veteran may have continued to complain of these problems long after they healed as part of psychoneurosis is not relevant.  There is no evidence of record that the Veteran had a psychiatric illness prior to service, only that he had physical complaints reasonably attributable to physical injuries.

In effect, the Board's November 1960 decision represents a substitution of judgment.  The Board merely disagreed with how the RO had analyzed the facts in November 1943.  None of the evidence added to the file after November 1943 changes any of the facts considered; it merely infers a conclusion, based on an incomplete record.  Mere disagreement with how the facts are weighed cannot support a finding of CUE.  The November 1960 Board finding of CUE is therefore erroneous.

Accordingly, the Board finds that CUE in the November 1960 Board decision is shown, and that the decision must be reversed.  

III.  Severance of Service Connection

In light of the decision above that there was CUE in the November 1960 Board decision, what remains before the Board is whether severance of service connection for the Veteran's psychoneurosis was proper.  

The substantive analysis above is applicable.  Although there is evidence to suggest that the Veteran may have had a preservice psychiatric disability manifested by psychosomatic symptomatology, the grant of service connection for psychoneurosis was not clearly and unmistakably erroneous.  It was reasonable for VA to conclude in November 1943 that pre-service complaints were not merely continued in service, and that a new psychoneurosis, manifested by somatic complaints, arose.  The June 1960 rating decision, like the November 1960 Board decision, represents a substitution of judgment, and not a finding of clear error.  Accordingly, the burden of proof required for severance was not met, and severance was improper.  As severance of service connection for psychoneurosis was not proper, restoration of service connection for such disability is warranted.  

IV.  Service Connection for a Psychiatric Disorder

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  As demonstrated above, the Veteran's motion of CUE has been granted, as has restoration of service connection for psychoneurosis, rendering any further consideration of the claim for service connection for a psychiatric disorder moot.  This represents a full grant of the benefit sought as to the claim of service connection for a psychiatric disorder.  There is no question of fact or law in this matter for the Board to consider.  Accordingly, the appeal may (must) be dismissed.  See 38 U.S.C.A. § 7105(d)(5).  


ORDER

The motion for reversal of a November 1960 Board decision as to the severance of service connection for psychoneurosis, on the basis of CUE, is granted.  

As severance of service connection for psychoneurosis was improper, service connection for such disability is restored.  

The appeal seeking service connection for a psychiatric disorder is dismissed.  



                       ____________________________________________
	WILLIAM H. DONNELLY
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



